DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a detection system configured to detect at least one pellet level in the hopper of the pellet grill”, as recited in claim 1.  
“communications module configured to notify a user of the at least one pellet level in the hopper of the pellet grill”, as recited in claim 16, and similarly recited in claim 18

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure, as it relates to the Species I embodiment, are:

detection system [Wingdings font/0xE0] a light emitter and a light receiver, and/or hardware elements such as a processor and memory.
communications module [Wingdings font/0xE0] a transmitter for transmitting a signal

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuesmeyer (US 4922889 A) in view of Barkhouse (US 20090126714 A1).
Regarding claim 1, Nuesmeyer discloses or suggests a pellet grill, comprising: 
a main grilling cavity (27, Fig. 7) (note: a grilling cavity is simply a chamber that can be heated to grill food; the chamber 27 is a heated chamber and can be used to grill food); 
a hopper (43, Fig. 7) configured to contain particulate fuel prior to combustion of the fuel; and 
a detection system configured to detect multiple threshold pellet levels in the hopper of the pellet grill (a first set and a second set of level sensors are disclosed at different levels, one set to detect when approximately 75% has been burned and another set to detect when approximately all of the fuel is burned; see col. 3, lines 26-47).  

Nuesmeyer fails to disclose:
wherein the detection system is configured to estimate the time left until the hopper is empty.

Barkhouse teaches a detection system (36+50) configured to detect a fuel level of a grill, and wherein the detection system is configured to estimate the time left until the fuel tank is empty (para. 111).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Nuesmeyer wherein the detection system is configured to estimate the time left until the hopper is empty.  The motivation to combine is so that the user can be notified when to refill the hopper with fuel.  
Regarding claim 2, Nuesmeyer discloses a firepot (35, Fig. 4) configured to contain combusting particulate fuel; and an auger (41, Fig. 4) for conveying particulate fuel from the hopper to the firepot. 
Regarding claim 3, Nuesmeyer discloses wherein the hopper (43) comprises a lid (44, Fig. 7).  
Regarding claim 4, Nuesmeyer discloses wherein the detection system is configured to detect at least one pellet level of the multiple threshold pellet levels in the hopper of the pellet grill while the lid is closed (the lid is not linked in any way with the detection system) (col. 3, lines 26-47).  .  
Regarding claim 5, Nuesmeyer discloses wherein the detection system comprises at least one sensor configured to detect at least one condition in the pellet grill (col. 3, lines 26-47).   
Regarding claim 6, Nuesmeyer discloses wherein the detection system comprises at least one light-emitting device positioned within the hopper, and the at least one sensor comprises at least one light sensor configured to detect light emitted by the at least one light- emitting device (col. 3, lines 26-47).     
Regarding claim 7, Nuesmeyer discloses wherein the at least one light-emitting device and the at least one sensor are configured such that particulate fuel within the hopper will prevent light emitted by the at least one light-emitting device from impinging on the at least one sensor when a level of the particulate fuel is at or above at least one pellet level of the multiple threshold pellet levels in the hopper, and such that light emitted by the at least one light-emitting device impinges on the at least one sensor when a level of the particulate fuel is below the at least one pellet level in the hopper (col. 3, lines 26-47).       
Regarding claim 16, Nuesmeyer discloses wherein the detection system comprises a communications module (light transmitter) configured to notify a user of the at least one pellet level of the multiple threshold pellet levels in the hopper of the pellet grill (col. 3, lines 26-31).  
Regarding claim 17, Nuesmeyer discloses a method for detecting at least one pellet level in a hopper of a pellet grill, the method comprising detecting multiple threshold pellet levels in the hopper using a sensor and estimating a time left until the hopper is empty (see rejection of claim 1).  
Regarding claim 18, Nuesmeyer discloses notifying a user of at least one pellet level of the multiple threshold pellet levels in the hopper using a communication module (see rejection of claim 16).  
Regarding claim 19, Nuesmeyer discloses detecting at least one pellet level of the multiple threshold pellet levels in the hopper using the sensor without opening a lid of the hopper (see rejection of claim 4).  
Regarding claim 20, Nuesmeyer discloses where the sensor is a light sensor (col. 3, lines 26-47).       
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuesmeyer (US 4922889 A) in view of Barkhouse (US 20090126714 A1), as applied to claim 1, and further in view of Matlin (US 20100025509 A1)
Regarding claim 8, Nuesmeyer discloses wherein the detection system comprises at least two light-emitting devices, and wherein the at least one sensor is located and configured to detect light emitted by the at least two light- emitting devices (there are two sets of detection devices, one set detects when about 75% of the hopper is empty and a second set stops the auger when the hopper is almost empty; each set comprises an emitter and a receiver) (col. 3, lines 26-47).

Nuesmeyer fails to disclose:
wherein the at least two light-emitting devices is configured to emit different wavelengths of light.
However, Matlin teaches a bin level detection system comprising a plurality of light-emitting devices and a plurality of receivers (para. 48), and wherein the plurality of light-emitting devices is configured to emit different wavelengths of light (para. 48 states that the emitted radiation can be in the visible spectrum, and it is known that the visible light spectrum comprises a plurality of different wavelengths).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Nuesmeyer wherein the at least two light-emitting devices is configured to emit different wavelengths of light (i.e., the light emitting devices and sensors can emit and receive light in the visible spectrum) since Nuesmeyer discloses a generic level sensor based on using light, and Matlin teaches a suitable level sensor based on using visible light.  

Response to Arguments
The 112 rejection has been withdrawn.
Applicant’s arguments with respect to the prior art rejections have been considered but do not apply to any of the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762